Case 1:19-cv-01582-AMD-SMG Document 21 Filed 09/24/19 Page 1 of 1 PageID #: 107


                                                                Littler Mendelson, P.C.
                                                                900 Third Avenue
                                                                New York, NY 10022.3298




                                                                Kevin K. Yam
                                                                212.583.2674 direct
                                                                212.583.9600 main
 September 24, 2019                                             kyam@littler.com




 VIA ECF AND FEDEX
 Hon. Ann Donnelly, U.S.D.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:      Juan Carlos Torres Ibarra, et al. v. W & L Group Construction Inc., et al.

          Case No. 1:19-cv-01582-AMD-SMG (E.D.N.Y.)

 Dear Judge Donnelly:

        This firm represents Defendant W & L Group Construction Inc. (“W & L Group”) in the
 above-referenced matter. Per Your Honor’s Individual Rules 1.D and 4.E and in connection with
 W & L Group’s Motion to Dismiss the Complaint under FRCP 12(b)(6), enclosed please find a
 binder containing the courtesy copies of:

          (1) Notice of Motion to Dismiss (Dkt. 16);

          (2) Memorandum of Law in Support of Defendant W & L Group Construction Inc.’s
          Motion to Dismiss the Complaint (Dkt. 17);

          (3) Memorandum of Law in Opposition to Defendant’s Motion to Dismiss (Dkt. 19); and

          (4) Reply Memorandum of Law in Support of Defendant W & L Group Construction Inc.’s
          Motion to Dismiss the Complaint (Dkt. 20).

 Sincerely,

 /s/ Kevin K. Yam

 Kevin K. Yam

 Cc:      Magistrate Judge Steven M. Gold (via ECF)
          David A. Feinerman (via ECF)




   littler.com
